Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 0020 states “In another example of any of the above described exemplary methods for recovering work from waster heat in a gas turbine engine the heat exchanger is disposed in a primary flowpath of a gas turbine engine and is aft of a turbine section of the gas turbine engine.” “waster” should be “waste” and a comma should be inserted between “engine” and “heat exchanger.”
Appropriate correction is required.

Claim Objections
Claim 8, line 5 is objected to because of the following informalities:  “the compressor inlet” should be - - the working fluid compressor inlet- -.  Appropriate correction is required.
Claim 11, line 7, 9, 13 is objected to because of the following informalities:  “the heated sCO2 working fluid” should be - - the sCO2 working fluid- -.  Appropriate correction is required.
Claim 11, line 12; claim 15, line 1-2 is objected to because of the following informalities:  “providing sCO2 working fluid” should be - - providing the sCO2 working fluid- -.  Appropriate correction is required.
Claim 11, line 15 is objected to because of the following informalities:  “the compressed sCO2 working fluid” should be - - the sCO2 working fluid - -.  Appropriate correction is required.
Claim 20, line 2 is objected to because of the following informalities:  “rotational work” should be - - the rotational work - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15, line 3 recites “reducing a temperature and pressure of the sCO2 working fluid”.  However, the specification never states reducing the pressure of the SCO2 working fluid from the waste recovery turbine to the compressor, Paragraph 0018 of the instant application.  For this reason, this claim limitation is considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 12, 15, 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7, line 3 recite the limitation “a fluid” which renders the claim indefinite because it is unclear if this is the working fluid of claim 7, line 2 or not.  For purposes of examination, these two are the same and the claim reads the working fluid.
Claim 8, line 2 recites “a fluid pressure and temperature" which renders the claim indefinite because it is unclear if this is the fluid pressure of claim 7, line 1 or not.  For purposes of examination, these two are the same and the claim reads the fluid pressure and a fluid temperature.
Claim 8, line 3 recites “a supercritical pressure and temperature” which renders the claim indefinite because it is unclear if this is the supercritical pressure of claim 7, line 2 or not.  For purposes of examination, these two are the same and the claim reads the supercritical pressure and a supercritical temperature.
Claim 12, line 5, 6 recites “the first heat exchanger”.  There is insufficient antecedent basis for this claim limitation.  For purposes of examination, claim 11, line 3 recites a first heat exchanger instead of a heat exchanger.
Claim 15, line 2-3 recites “reducing a temperature and pressure of the sCO2 working fluid to a temperature and pressure” which renders the claim indefinite because it is unclear if the second instance of a temperature and pressure are the same as the first instance.  For purposes of examination, these two are the same and the claim reads “reducing a temperature 
Claim 16, line 3 recites “the rotational work”. There is insufficient antecedent basis for this claim limitation.  Furthermore, it is unclear if this is the work of claim 11, line 1.  For purposes of examination, these two are the same and the claim reads the work.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-14, 16, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Held (US 20120067055 as referenced in OA dated 8/18/2020).

    PNG
    media_image1.png
    392
    742
    media_image1.png
    Greyscale

Annotated Figure 1 of Held (US 20120067055).

Regarding claim 1, Held discloses a gas turbine engine (Figure 1) comprising: 
a primary flowpath (The flowpath from Figure 1, 104, 118, 116) fluidly connecting a compressor section (Figure 1, 104), a combustor section (Figure 1, 118), and a turbine section (Figure 1, 116); 
a first heat exchanger (Figure 1, 102) including an first inlet (The inlet for the line feeding Figure 1, 102 from 104, 118 and 116.  Paragraph 0002, 0003, 0015) connected to a high pressure compressor bleed (The line feeding Figure 1, 102 from 104, 118 and 116. Paragraph 0002, 0003, 0015.  The compressor being rotatable with high pressure turbine, 116, would make the compressor at least at its discharge, a high pressure compressor.), a first outlet (The outlet for the line from Figure 1, 102 from 104, 118 and 116.  Paragraph 0002, 0003, 0015) connected to a high pressure turbine inlet (Annotated Figure 1, labeled high pressure turbine inlet. Paragraph 0002, 0003, 0015), wherein the high pressure turbine inlet is upstream of a first turbine stage (Annotated Figure 1, labeled high pressure turbine inlet is upstream of the turbine, so that it is upstream of the first turbine stage); 
the first heat exchanger further including a second inlet (The inlet of Figure 1, 102 for the sCO2.  Paragraph 0031-0033) fluidly connected to a supercharged CO2 (sCO2) coolant circuit (Paragraph 0031-0033) and a second outlet (The outlet of Figure 1, 102 for the sCO2.  Paragraph 0031-0033) connected to a sCO2 work recovery cycle (Figure 1, 102, 106, 108, 112, 114 form a recuperated Brayton cycle); and 
wherein the sCO2 work recovery cycle is a recuperated Brayton cycle (Figure 1, 102, 106, 108, 112, 114 form a recuperated Brayton cycle).
Regarding claim 2, Held discloses the invention as claimed.
Held further discloses wherein the high pressure compressor bleed is disposed at an outlet (The high pressure bleed taking the compressor discharge air is at the outlet of the compressor section.  Paragraph 0002, 0003, 0015) of the compressor section of the gas turbine engine.
Regarding claim 4, Held discloses the invention as claimed.
Held further discloses wherein the sCO2 work recovery cycle comprises a turbine (Figure 1, 106.  Paragraph 0015) having a working fluid turbine inlet (The inlet of Figure 1, 106 from 102) connected to the second outlet of the first heat exchanger and a spent working fluid turbine outlet (The outlet of Figure 1, 106) connected to a working fluid compressor inlet (The inlet of Figure 1, 108 from 106) of a working fluid compressor (Figure 1, 108), the working fluid compressor further including a working fluid compressor outlet (The outlet of Figure 1, 108) connected to the second inlet of the first heat exchanger.
Regarding claim 5, Held discloses the invention as claimed.
Held further discloses a recuperator heat exchanger (Figure 1, 112) including a first flowpath (The flowpath of Figure 1, 112 from 108) connecting the working fluid compressor outlet to the second inlet of the first heat exchanger and a second lowpath (The flowpath of Figure 1, 112 from 106) connecting the spent working fluid turbine outlet to the working fluid compressor inlet.
Regarding claim 6, Held discloses the invention as claimed.
Held further discloses wherein the spent working fluid turbine outlet is connected to the working fluid compressor inlet via a heat rejection heat exchanger (Figure 1, 114), and wherein the heat rejection heat exchanger is configured to expel waste heat (Functional Langauge, Figure 1, 114 expels heat from the sCO2 which is waste heat because it is not needed in the recuperated Brayton cycle).
Regarding claim 7, Held discloses the invention as claimed.
Held further discloses wherein a fluid pressure of a working fluid (Paragraph 0031-0033) at the working fluid compressor inlet is at least a supercritical pressure of the working fluid in the sCO2 work recovery cycle during standard operations (Paragraph 0031-0033).
Regarding claim 8, Held discloses the invention as claimed.
(Paragraph 0031-0033), allowing sufficient margin such for fluid property and operational fluctuations such that the working fluid at the working fluid compressor inlet is not located within a vapor dome (The vapor dome shown in Figure 2.  Paragraph 0030-0033. The margin accounting for the points varying dynamically over time while keeping the CO2 supercritical during the entire cycle.).
Regarding claim 9, Held discloses the invention as claimed.
Held further discloses wherein the sCO2 work recovery cycle includes an output shaft (The shaft of Figure 1, 106 connected to 110), and wherein the output shaft is configured to transmit rotational work mechanically or electrically from the sCO2 work recovery cycle to at least one other engine system (Figure 1, 110).
Regarding claim 10, Held discloses the invention as claimed.
Held further discloses wherein the sCO2 work recovery cycle contains a CO2 fluid and the CO2 fluid is maintained at at least a supercritical pressure throughout an entirety of the sCO2 work recovery cycle (Paragraph 0031-0033).
Regarding claim 11, Held discloses a method for recovering work from waste heat (The work from Figure 1, 110 using heat from 102) in a gas turbine engine (Figure 1) comprising: 
heating a supercritical CO2 (sCO2) working fluid (Paragraph 0031-0033) in a first heat exchanger (Figure 1, 102) using a heating flowpath (The heating flow path through Figure 1, 102 from 104, 118, 116), the heating flowpath connecting a gas turbine engine compressor bleed (The line feeding Figure 1, 102 from 104, 118 and 116. Paragraph 0002, 0003, 0015.  The compressor being rotatable with high pressure turbine, 116, would make the compressor at least at its discharge, a high pressure compressor.) to a gas turbine engine turbine inlet (Annotated Figure 1, labeled high pressure turbine inlet. Paragraph 0002, 0003, 0015) upstream of a first stage (Annotated Figure 1, labeled high pressure turbine inlet is upstream of the turbine, so that it is upstream of the first turbine stage) of the gas turbine engine; 
roviding the sCO2 working fluid to a waste recovery turbine (Figure 1, 106.  Paragraph 0015) after heating the sCO2 working fluid; 
expanding the sCO2 working fluid across the waste recovery turbine after heating the sCO2 working fluid, thereby driving the waste recovery turbine to rotate (Paragraph 0015); 
providing the sCO2 working fluid from an outlet (The outlet of Figure 1, 106) of the waste recovery turbine to an inlet (The inlet of Figure 1, 108) of a compressor (Figure 1, 108) after expanding the sCO2 working fluid across the waste recovery turbine and compressing the sCO2 working fluid (Paragraph 0015); 
providing the sCO2 working fluid to an inlet (The inlet of Figure 1, 106) of the waste recovery turbine after providing sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor; and 
maintaining the sCO2 working fluid above a supercritical point through an entirety of the method (Paragraph 0031-0033).
Regarding claim 12, Held discloses the invention as claimed.
Held further discloses passing the sCO2 working fluid from the outlet of the waste recovery turbine through a recuperator heat exchanger (Figure 1, 112), and passing the sCO2 working fluid from the compressor through the recuperator heat exchanger prior to providing the sCO2 working fluid from the compressor to the first heat exchanger thereby transferring heat from the sCO2 working fluid exiting the turbine to the sCO2 working fluid entering the first heat exchanger (Figure 1 shows 112 heating the flow from 108 and being upstream of 102 with respect to the flow from 108). 
Regarding claim 13, Held discloses the invention as claimed.
(Figure 1, 114), thereby dumping the waste heat (Figure 1, 114 expels heat from the sCO2 which is waste heat because it is not needed in the recuperated Brayton cycle) to a heat sink (Figure 1, fuel from tank). 
Regarding claim 14, Held discloses the invention as claimed.
Held further discloses wherein the heat sink is at least one of fan duct air, ram air, fuel (Figure 1, fuel from tank), and a transcritical CO2 refrigeration cycle.
Regarding claim 16, Held discloses the invention as claimed.
Held further discloses wherein expanding the sCO2 working fluid across the waste recovery turbine, thereby driving the waste recovery turbine to rotate further comprises transmitting the work from the waste recovery turbine to at least one engine system (Figure 1, 110) in the gas turbine engine (Paragraph 0015).
Regarding claim 18, Held discloses the invention as claimed.
Held further discloses wherein compressing the sCO2 working fluid comprises driving rotation of the compressor via the waste recovery turbine (Paragraph 0015).
Regarding claim 19, Held discloses a gas turbine engine (Figure 1) comprising: 
a primary flowpath (The flowpath from Figure 1, 104, 118, 116) fluidly connecting a compressor section (Figure 1, 104), a combustor section (Figure 1, 118), and a turbine section (Figure 1, 116);
a first heat exchanger (Figure 1, 102) including an first inlet (The inlet for the line feeding Figure 1, 102 from 104, 118 and 116.  Paragraph 0002, 0003, 0015) connected to a high pressure compressor bleed (The line feeding Figure 1, 102 from 104, 118 and 116. Paragraph 0002, 0003, 0015.  The compressor being rotatable with high pressure turbine, 116, would make the compressor at least at its discharge, a high pressure compressor.), a first outlet (The outlet for the line from Figure 1, 102 from 104, 118 and 116.  Paragraph 0002, 0003, 0015) connected to a high pressure turbine inlet (Annotated Figure 1, labeled high pressure turbine inlet. Paragraph 0002, 0003, 0015) upstream of a first stage (Annotated Figure 1, labeled high pressure turbine inlet is upstream of the turbine, so that it is upstream of the first turbine stage) of the high pressure turbine; 
the heat exchanger further including a second inlet (The inlet of Figure 1, 102 for the sCO2.  Paragraph 0031-0033) fluidly connected to a supercharged CO2 (sCO2) coolant circuit (Paragraph 0031-0033) and a second outlet (The outlet of Figure 1, 102 for the sCO2.  Paragraph 0031-0033) connected to a sCO2 work recovery cycle (Figure 1, 102, 106, 108, 112, 114 form a recuperated Brayton cycle); and
wherein the sCO2 work recovery cycle is a recuperated Brayton cycle (Figure 1, 102, 106, 108, 112, 114 form a recuperated Brayton cycle); and 
a means (The shaft of Figure 1, 106 to 110) for transmitting rotational work mechanically or electrically from the recuperated work recovery cycle to at least one other engine system (Figure 1, 110.  Paragraph 0015).
Regarding claim 20, Held discloses the invention as claimed.
Held further discloses wherein the means for transmitting the rotational work includes an output shaft(The shaft of Figure 1, 106 to 110) connected to at least one of a drive shaft (The drive shaft of Figure 1, 110), a gear system (Paragraph 0015 lists a gear box), and an electrical generator and distribution system.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Held in view of Auciello et al (US 20180313232).
Regarding claim 15, Held discloses providing the sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor comprises reducing a temperature (Figure 1, 112 and 114 reduce the temperature from the outlet of 106) of the sCO2 working fluid , so that the temperature and the pressure of the sCO2 working fluid is above a supercritical temperature and pressure 13105327US01; 67097-3926PUS1 of the sCO2 working fluid at the inlet of the compressor (Paragraph 0031-0033), wherein the temperature and pressure above the supercritical temperature and pressure allows a margin for fluid property and operational fluctuations such that the sCO2 working fluid at the inlet of the compressor does not fall within a vapor dome (The vapor dome shown in Figure 2. Paragraph 0030-0033. The margin accounting for the points varying dynamically over time while keeping the CO2 supercritical during the entire cycle.).
Held does not disclose providing the sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor comprises reducing a pressure of the sCO2 working fluid.
However, Auciello teaches a method for recovering work (Paragraph 0007) from waste (Paragraph 0037) in a gas turbine engine (Figure 1) comprising: 
heating a supercritical CO2 (sCO2) working fluid (Paragraph 0008 and 0037) in a first heat exchanger (Figure 1, 7); 
providing the sCO2 working fluid to a waste recovery turbine (Figure 1, 9)  after heating the sCO2 working fluid; 3105018US01; 67097-3924PUS1 
(Paragraph 0026, 0032); 
providing the sCO2 working fluid from an outlet (The outlet of the waste recovery turbine goes to 33) of the waste recovery turbine to an inlet (The inlet of Figure 1, 33 for 30) of a compressor (Figure 1, 33) after expanding the sCO2 working fluid across the waste recovery turbine and compressing the sCO2 working fluid (Paragraph 0030); 
providing the sCO2 working fluid to an inlet (The inlet of the waste recovery turbine) of the waste recovery turbine after providing the sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor;
wherein providing the sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor comprises passing the sCO2 working fluid through a heat rejection heat exchanger (Figure 1, 29), thereby dumping the waste heat from the sCO2 working fluid to a heat sink (Paragraph 0036)
wherein providing the sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor comprises reducing a temperature (The temperature of the CO2 reduces through Figure 1, 25 and 29. Paragraph 0036) and pressure (The pressure reduces through Figure 1, 11) of the sCO2 working fluid.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Held to reduce a pressure of the sCO2 working fluid when providing the sCO2 working fluid from the outlet of the waste recovery turbine to the inlet of the compressor comprises as taught by and suggested by Auciello in order to expand the working fluid from a first pressure, to an intermediate pressure, then to a second pressure (Paragraph 0026, the modification has Figure 1, 106 of Held being two expanders in series like Figure 1, 9 and 11 of Auciello). 

Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. Applicant asserts that Held does not teach the high pressure turbine inlet being upstream of a first turbine stage.  Examiner respectfully disagrees.  Paragraph 0002 and 0003 describes the main flow path of the gas turbine engine, so that one of ordinary skill would recognize the main flow path as being Annotated Figure 1, labeled main flow path.  Figure 1 shows the expander, 106, as being the trapezoid.  Paragraph 0015 states that an expander and turbine are interchangeable, so that one of ordinary skill in the art would recognize 116 as being the adjacent trapezoid.  Annotated Figure 1, labeled high pressure turbine inlet is wholly upstream of 116, so that the high pressure turbine inlet is upstream of any component of the high pressure turbine such as the first stage of the high pressure turbine.  Furthermore, applicant asserts that providing bleed air to an inlet upstream of the first turbine stage would not cool the high pressure turbine nozzles and blades.  Examiner respectfully disagrees.  First, this is a conclusory remark with no explanation or rationale.  Second, supplying cooling air to the inlet of the turbine reduces the temperature of the working gas at the inlet and throughout the turbine itself.  The working gas through the turbine being at a lower temperature provides cooling to the nozzles and blades.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Messinger (US 20140188423 as referenced in OA dated 8/18/2020) states in Paragraph 0034 that the compressor discharge air flows through a diffuser, or outlet, of the compressor.
Dale et al (US 20160265371 as referenced in OA dated 8/18/2020) states in Paragraph 0006 that the compressor discharge air flows through a diffuser, or outlet, of the compressor.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDWIN KANG/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741